Cite as: 562 U. S. ____ (2010)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
  RICHARD F. ALLEN, COMMISSIONER, ALABAMA 

     DEPARTMENT OF CORRECTIONS, ET AL. v. 

          JAMES CHARLES LAWHORN 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

             No. 10–24. Decided December 13, 2010 


  The motion of respondent for leave to proceed in forma
pauperis is granted. The petition for a writ of certiorari is
denied.
  JUSTICE SCALIA, with whom JUSTICE THOMAS and
JUSTICE ALITO join, dissenting from denial of certiorari.
  Respondent James Lawhorn was sentenced to death by
an Alabama court in 1989. Nearly two decades later, the
United States Court of Appeals for the Eleventh Circuit
granted him habeas relief on the ground that his counsel
had rendered ineffective assistance at the sentencing
hearing by failing to make a closing argument. In my
view that decision was patently wrong: The court had no
basis in law for setting aside the state courts’ judgment
that respondent had failed to establish a probable effect of
that failure upon the outcome. I dissent from the Court’s
decision not to grant certiorari and summarily reverse the
Eleventh Circuit’s judgment.
                               I
    In March 1988, Altion Maxine Walker offered to pay her
nephews, James Lawhorn and his brother Mac Lawhorn,
$100 in exchange for murdering her boyfriend, William
Berry. The Lawhorns accepted. After they ambushed
Berry, Mac Lawhorn shot him, causing him to fall. James
Lawhorn (hereinafter Lawhorn) then heard Berry making
“ ‘gurgling noises’ ” and shot him repeatedly “ ‘to make sure
he was dead.’ ” 519 F. 3d 1272, 1278 (CA11 2008).
2                   ALLEN v. LAWHORN

                     SCALIA, J., dissenting

   Lawhorn was arrested for the crime and made a full
confession. An Alabama jury found him guilty of capital
murder. During the sentencing phase, Lawhorn’s lawyer
gave an opening argument, detailing the mitigating fac
tors that would be established by the forthcoming testi
mony. Lawhorn’s mother, sister, junior high school prin
cipal, and juvenile probation officer then testified on the
defendant’s behalf. Lawhorn himself also gave a brief
statement to the jury, saying that he knew his actions
were wrong and asking them to “ ‘please have mercy on
me.’ ” Id., at 1280. At the close of the testimony, Law
horn’s counsel waived his right to closing argument; his
ensuing objection to the prosecutor’s making closing ar
gument was overruled.
   The jury made a recommendation of death, which the
trial judge accepted. The Alabama Court of Criminal
Appeals and the Supreme Court of Alabama affirmed the
conviction and sentence. See Lawhorn v. State, 581 So. 2d
1159 (1990); Ex parte Lawhorn, 581 So. 2d 1179 (1991).
We denied Lawhorn’s petition for certiorari. 502 U. S. 970
(1991).
   Lawhorn moved in state court for postconviction relief.
He contended, as relevant here, that his lawyer’s failure to
give a closing argument in the sentencing phase consti
tuted ineffective assistance of counsel under Strickland v.
Washington, 466 U. S. 668 (1984). The trial court—the
same court that had imposed the death sentence—denied
the motion, on dual grounds that counsel’s waiver of clos
ing argument was a reasonable strategic decision, and
that Lawhorn had failed to establish prejudice from the
waiver. The Alabama Court of Criminal Appeals affirmed,
Lawhorn v. State, 756 So. 2d 971 (1999). The Supreme
Court of Alabama denied certiorari, No. 1982018 (Jan. 7,
2000), as did we, 531 U. S. 835 (2000).
   Lawhorn then sought federal habeas relief. The District
Court set aside both the conviction and the sentence.
                 Cite as: 562 U. S. ____ (2010)           3

                     SCALIA, J., dissenting

Lawhorn v. Haley, 323 F. Supp. 2d 1158 (ND Ala. 2004).
A panel of the Eleventh Circuit reversed with regard to
the conviction, but affirmed with regard to the sentence.
519 F. 3d 1272. With regard to the latter, it sustained the
District Court’s finding that counsel’s failure to give a
closing argument was not a reasonable strategic decision,
but rested on the erroneous belief that that would pre
clude closing argument by the prosecutor; and it sustained
the District Court’s conclusion that Lawhorn had been
prejudiced by counsel’s failure. The Eleventh Circuit
denied the State’s petitions for panel rehearing, No. 04–
11711 (Mar. 31, 2010) (per curiam), App. to Pet. for Cert.
197a, and rehearing en banc, No. 04–11711 (Mar. 29,
2010), App. to Pet. for Cert. 220a–221a—after, I may note,
an unexplained delay of over two years.
  The State now petitions for certiorari. It does not chal
lenge the Eleventh Circuit’s conclusion that counsel’s
performance was deficient; it contends only that it was
error to find that Lawhorn had established prejudice.
                          II
  The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) provides in part as follows:
    “An application for a writ of habeas corpus on behalf
    of a person in custody pursuant to the judgment of a
    State court shall not be granted with respect to any
    claim that was adjudicated on the merits in State
    court proceedings unless the adjudication of the claim
    . . . resulted in a decision that was contrary to, or in
    volved an unreasonable application of, clearly estab
    lished Federal law, as determined by the Supreme
    Court of the United States.” 28 U. S. C. §2254(d)(1).
  The State contends that the Eleventh Circuit errone
ously considered the claim of prejudice de novo, rather
than granting the deference mandated by AEDPA to the
4                   ALLEN v. LAWHORN

                     SCALIA, J., dissenting

state court’s conclusion. Lawhorn does not deny that the
Eleventh Circuit was required to grant deference, but
contends that it did so. He acknowledges that in its dis
cussion of the prejudice claim the Court of Appeals did not
so much as cite AEDPA, but argues that “[t]his Court has
never required any magical incantation of the terms of
§2254(d)(1) in habeas corpus appeals” and that “[i]t is
unreasonable as a matter of law to suggest that [the Elev
enth] Circuit . . . is unfamiliar with or did not apply
§2254(d).” Brief in Opposition 25–26.
   If indeed Lawhorn is correct that the Eleventh Circuit
attempted to apply §2254(d), it is clear that the attempt
failed. As we have repeatedly explained, AEDPA imposes
a “highly deferential standard for evaluating state-court
rulings, and demands that state-court decisions be given
the benefit of the doubt.” Renico v. Lett, 559 U. S. ___, ___
(2010) (slip op., at 5) (citation and internal quotation
marks omitted); accord, Knowles v. Mirzayance, 556 U. S.
___, ___ (2009) (slip op., at 10–11); Schriro v. Landrigan,
550 U. S. 465, 473 (2007); Woodford v. Visciotti, 537 U. S.
19, 24–25 (2002) (per curiam); Williams v. Taylor, 529
U. S. 362, 410–411 (2000). The doubt of which the Ala
bama Court of Criminal Appeals was to be given the bene
fit was particularly expansive in this case, since none of
our cases has ever considered whether the failure to give a
closing argument can be considered prejudicial under
Strickland. Accordingly, only the standard for ineffective
assistance set forth in Strickland itself could be applied;
and as we have explained, “because the Strickland stan
dard is a general standard, a state court has even more
latitude to reasonably determine that a defendant has not
satisfied that standard.” Knowles, supra, at ___ (slip op.,
at 11). “[T]he more general the rule at issue—and thus
the greater the potential for reasoned disagreement
among fair-minded judges—the more leeway state courts
have in reaching outcomes in case-by-case determina
                  Cite as: 562 U. S. ____ (2010)            5

                      SCALIA, J., dissenting

tions.” Renico, supra, at ___ (slip op., at 8–9) (internal
quotation marks omitted).
   Strickland requires the defendant to show that there is
a “reasonable probability that, but for counsel’s unprofes
sional errors, the result of the proceeding would have been
different.” 466 U. S., at 694. The trial judge, who wit
nessed the proceedings and imposed Lawhorn’s death
sentence, concluded that Lawhorn had not made that
showing. He explained that “[t]rial counsel did not pre
sent a complicated case in mitigation that needed to be
explained to the jury”; that counsel had “presented Law
horn’s family background and pleas for mercy in mitiga
tion,” making closing argument on those matters unneces
sary; and that “this was a horrible crime and the jury
would not have been swayed by a closing argument con
sidering the facts of this case.” 756 So. 2d, at 987 (internal
quotation marks omitted). The Alabama Court of Crimi
nal Appeals quoted those findings and agreed that “in this
situation with these particular facts, closing argument by
defense counsel would have had little impact.” Ibid.
   This was not an unreasonable application of Strickland.
Counsel’s closing statement is rhetorical argument, not
evidence. Reconstructing what that argument might have
been, and how the jury might have reacted to it—a jury
that had already heard opening argument and a proces
sion of mitigation witnesses—is an exercise in guesswork.
The Eleventh Circuit’s reasons for finding prejudice are
unpersuasive.
   The Eleventh Circuit observed that one juror had voted
to recommend life; and because a vote of 10 to 2 was re
quired to recommend a death sentence, counsel “needed
only to convince two other jurors to alter the outcome of
the proceedings.” 519 F. 3d, at 1297. (Apart from the fact
that the jury’s recommendation is in any event not binding
on the sentencing judge, a 9–to–3 vote would not have
produced recommendation of a life sentence, but would
6                   ALLEN v. LAWHORN

                    SCALIA, J., dissenting

have resulted in a mistrial and empanelling of a new
sentencing jury. See Ala. Code §§13A–5–46(f), (g), 13A–5–
47(e) (2006).) But it cannot be deduced from the existence
of a single dissenting juror that a closing argument would
have persuaded other jurors not to recommend a death
sentence. That there was one juror against a recommen
dation of death does not establish that this was a close
mitigation case, much less that a closing argument would
have made the difference for other jurors.
  The Eleventh Circuit provided several examples of
statements Lawhorn’s counsel could have made. Closing
argument might “have refreshed the jury’s memory of the
evidence of substantial domination presented during the
guilt phase.” 519 F. 3d, at 1297. Counsel “could have . . .
argued for the mitigation of Lawhorn’s age at the time of
the offense and his troubled family background,” and could
have asked the jury for mercy. Ibid. But merely identify
ing statements counsel could have made (there will always
be statements counsel could have made) does not establish
what Strickland requires: that those statements would
probably have made a difference. All the facts relevant to
the Eleventh Circuit’s hypothesized closing argument had
already come out in the sentencing phase. And a plea for
mercy had been made in the sentencing phase by Lawhorn
himself.
  The hypothesized closing argument falls even further
short of establishing what AEDPA requires: that it was
not merely incorrect but unreasonable for the Alabama
courts to conclude that probability of a different outcome
had not been shown. It was, to the contrary, well within
the bounds of reasonable judgment for the Alabama Court
of Criminal Appeals to conclude that “in this situation
with these particular facts, closing argument by defense
counsel would have had little impact.” 756 So. 2d, at 987.
  In sum, the outcome imposed upon the Alabama courts
by the Eleventh Circuit is not remotely required by clearly
established Supreme Court precedent.
                 Cite as: 562 U. S. ____ (2010)           7

                     SCALIA, J., dissenting

                        *    *     *
   It has been over 21 years since Lawhorn was sentenced
to death. Alabama should be not barred from carrying out
its judgment based on a federal court’s lawless specula
tion. I would not dissent from denial of certiorari if what
happened here were an isolated judicial error. It is not.
With distressing frequency, especially in capital cases
such as this, federal judges refuse to be governed by Con
gress’s command that state criminal judgments must not
be revised by federal courts unless they are “contrary to,
or involv[e] an unreasonable application of, clearly estab
lished Federal law, as determined by the Supreme Court of
the United States,” 28 U. S. C. §2254(d)(1) (emphasis
added). We invite continued lawlessness when we permit
a patently improper interference with state justice such as
that which occurred in this case to stand. We should
grant Alabama’s petition for certiorari and summarily
reverse the Eleventh Circuit’s judgment.